Citation Nr: 0212732	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic nasal 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to service connection for a chronic nasal 
infection.  After remand to the RO for additional 
development, and subsequent internal BVA development, the 
veteran's case is once again ready for appellate review.

The Board notes that, pursuant to the veteran's request for 
an appeal hearing, he was scheduled to present testimony at 
an RO hearing on June 8, 1999.  However, the record contains 
evidence showing that the veteran canceled the scheduled 
hearing, and there is no additional evidence that the veteran 
has requested that the hearing be rescheduled.  As such, the 
Board deems the veteran's request for a hearing withdrawn.  
See 38 C.F.R. § 20.700-20.704 (2001).

Additionally, via the October 1998 VA form 9 (Appeal to Board 
of Veterans' Appeals), the veteran perfected the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for a right ear 
disorder.  However, in an April 1999 VA form 21-4138 
(Statement in Support of Claim), the veteran specifically 
indicated that he desired to withdraw his appeal with respect 
to this issue.  Hence, the only issue before the Board is 
that set forth in the title page of this decision.

Lastly, in a June 2001 statement from the veteran's 
representative, the representative submitted a VA Form 21-
0516 (Improved Pension Eligibility Verification Report 
(Veteran with No Children)) on behalf of the veteran.  It 
appears the veteran is seeking pension benefits from VA.  As 
such, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The positive evidence and the negative evidence are in a 
state of equipoise on the question of whether the veteran's 
chronic nasal infection is related to his in-service 
hospitalization for nasopharyngitis.


CONCLUSION OF LAW

The veteran's chronic nasal infection was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2002) (VCAA); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claims were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The appellant has been informed, via the Statement of the 
Case, and subsequent Supplemental Statements of the Case, of 
the evidence needed to prove his claim on appeal.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The appellant was given the opportunity to present testimony 
in support of his claim in a June 1999 RO hearing, but he 
canceled the scheduled hearing.  As well, he has not 
referenced any additional unobtained evidence that might aid 
his claim or that might be pertinent to the bases of the 
claim.  Thus, the duty to assist requirement has been 
satisfied as well.

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA, and has not yet considered 
whether any additional notification or development action is 
required under the VCAA.  Additionally, in a May 2000 
statement, the veteran seems to indicate that he has been 
treated at the Vanzandt Medical Center.  However, these 
records are not contained within the claims file.  
Nevertheless, as the Board has granted the veteran's claim, 
as further discussed below, additional development will not 
be required in this case as it would be otherwise 
unproductive.  The veteran has not been prejudiced by this 
action.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747) (1992)).

The veteran is currently claiming he suffers from chronic 
nasal infection related to his in-service hospitalization for 
nasopharyngitis.  The veteran's October 1945 discharge 
examination report supports his contention to the extent that 
it indicates he was in fact hospitalized for nasopharyngitis 
for a 10-day period in September 1946 at the 62nd General 
Hospital in France.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2001).   If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

With respect to the post-service evidence, the evidence 
includes the veteran's treatment records from G. J. Roscoe, 
M.D., from 1995 to 2000, and from the Altoona VA Medical 
Center (VAMC) from 1998 to 1999 describing the veteran's 
treatment for chronic sinusitis.

Additionally, medical records from R. Thames, D.O., dated 
from 1998 to 2001 tend to show a relationship between the 
veteran's chronic sinus problems and his service.  
Specifically, March 1998 notations indicate that the veteran 
has had multiple episodes of sinusitis since his discharge 
from service, and that there is a good chance that these 
episodes of sinus infections are related to his 
nasopharyngitis in service.  A June 2001 statement from Dr. 
Thames further confirms that the veteran had been treated for 
chronic symptoms of sinusitis from 1998 to 2001.  
Additionally, a June 2002 statement from L. Norris, D.O., 
also notes the veteran was treated for chronic sinusitis in 
2001 and 2002.

Although an August 2000 VA examination report, with a 
November 2000 addendum, indicates that the examiner could not 
relate the veteran's sinus problems, including his loss of 
smell and taste, to his military service, a June 2002 VA 
examination report supports the veteran's contention that his 
sinus problem is related to service.  Specifically, the June 
2002 VA examination report notes that the veteran did not 
present evidence of sinusitis at the time of the examination, 
and thus, it was difficult to directly relate his reported 
problem to service.  However, the examiner also indicated 
that it was likely that severe viral infection could have led 
to a predisposition of the veteran's current condition and 
allergies, although there was no clear documentation that he 
was susceptible to further sinusitis infections.  More 
importantly, the examiner indicated that it was as likely as 
not that the veteran's nasopharyngitis lead to his current 
symptoms, and that he should be compensated for this as he 
had medical documentation of numerous treatments for a 
recurrent sinus condition.

Upon a review of the evidence, the Board finds that a grant 
of the veteran's claim of service connection for chronic 
nasal infection is warranted.  The competent and probative 
evidence of record tends to show that the veteran's current 
chronic sinusitis is related to his in-service 
hospitalization for nasopharyngitis.  Specifically, the 
medical evidence tends to show, although it is not 
conclusive, that the veteran's in-service nasopharyngitis 
likely lead to his current symptomatology.  When the evidence 
is in relative equipoise as to the merits of an issue, the 
benefit of the doubt in resolving the issue is to be given to 
the appellant.  The veteran's claim of service connection for 
chronic nasal infection is therefore granted.  See 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for chronic nasal infection is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

